DAMOORGIAN, J.
Willie F. Simmons (“Appellant”) appeals the trial court’s final order imposing a judgment and sentence after an open plea of no contest. We have reviewed the record and Appellant’s pro se brief. We grant appellate counsel’s motion to withdraw filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the conviction and sentence.
Nonetheless, we remand with directions to correct a scrivener’s error in the judgment. Appellant was charged with, entered a plea to, and was sentenced for failure to redeliver a hired vehicle in violation of section 817.52(3), Florida Statutes (2009). The judgment, however, reflects a conviction for failure to redeliver a hired or leased property of $300 or more in violation of section 812.155(3), Florida Statutes (2009). See McKeliver v. State, 45 So.3d 934 (Fla. 4th DCA 2010) (affirming and remanding with directions to correct the scrivener’s error in the written sentence in an Anders appeal); Murphy v. State, 977 So.2d 748 (Fla. 2d DCA 2008) (affirming and remanding with directions to correct the scrivener’s error in -written judgment in an Anders appeal).

Affirmed and remanded with instructions.

MAY, C.J., and GERBER, J., concur.